                                                                                           1   Anthony L. Martin
                                                                                               Nevada Bar No. 8177
                                                                                           2   anthony.martin@ogletreedeakins.com
                                                                                           3   Dana B. Salmonson
                                                                                               Nevada Bar No. 11180
                                                                                           4   dana.salmonson@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                           7   Las Vegas, NV 89169
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for Defendant
                                                                                               Apartment Management Consultants, LLC
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10
                                                                                                                            UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   STEPHANIE HILL an individual;                        Case No.: 2:19-cv-00805-JAD-VCF
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14                         Plaintiff,
                                                                                                                                                 STIPULATION AND ORDER TO EXTEND
                                                                                          15   vs.                                                  TIME FOR DEFENDANT TO FILE
                                                                                                                                                      RESPONSE TO PLAINTIFF’S
                                                                                          16   APARTMENT MANAGEMENT                                         COMPLAINT
                                                                                               CONSULTANTS, LLC; DOES I through X;
                                                                                          17   and ROE Corporations XI through XX,                              (Second Request)
                                                                                               inclusive,
                                                                                          18
                                                                                                                     Defendant.
                                                                                          19

                                                                                          20          Pursuant to Local Rules IA 6-1, IA 6-2, and 7-1, Defendant Apartment Management
                                                                                          21   Consultants, LLC (“Defendant”) and Plaintiff Stephanie Hill (“Plaintiff”) hereby request a two-
                                                                                          22   week extension of time, up to and including June 20, 2019, for Defendant to file its response to
                                                                                          23   Plaintiff’s Complaint (ECF No. 1, Ex. A.) The present deadline for Defendant to file its response
                                                                                          24   is June 6, 2019. This is the parties’ second request for an extension of time for Defendant to file
                                                                                          25   its response. This Stipulation is made in good faith and is not intended for purposes of delay.
                                                                                          26          The first request for an extension of time was made on May 15, 2019 so that the parties
                                                                                          27   could explore whether and to what extent they were agreeable to stipulating to arbitrate this matter.
                                                                                          28
                                                                                           1   (ECF No. 6.) If not, Defendant would then prepare a Motion to Compel Arbitration. (Id.) This
                                                                                           2   request was granted on May 17, 2019. (ECF No. 8.)
                                                                                           3           Good cause now exists to extend the response deadline for a second time. Defendant has
                                                                                           4   provided Plaintiff with a copy of the Arbitration Agreement as well as several other documents, at
                                                                                           5   Plaintiff’s request, and Plaintiff would like additional time to conduct due diligence regarding the
                                                                                           6   issue of arbitration to see if the parties can stipulate to the same.
                                                                                           7           Therefore, the parties respectfully request a two-week extension of time up to and
                                                                                           8   including June 20, 2019 for Defendant to file its response to Plaintiff’s Complaint.
                                                                                           9   DATED this 5th day of June, 2019.                  DATED this 5th day of June, 2019.
                                                                                          10   GABROY LAW OFFICES                                 OGLETREE, DEAKINS, NASH, SMOAK & STEWART,
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          11                                                      P.C.

                                                                                          12   /s/ Christian Gabroy                               /s/ Dana B. Salmonson
                                                                                               Christian Gabroy                                   Anthony L. Martin
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13   Nevada Bar No. 8805                                Nevada Bar No. 8177
                                                         Telephone: 702.369.6800




                                                                                               Kaine Messer                                       Dana B. Salmonson
                                                           Las Vegas, NV 89169




                                                                                          14
                                                            Wells Fargo Tower




                                                                                               Nevada Bar No. 14240                               Nevada Bar No. 11180
                                                                                          15   The District at Green Valley Ranch                 Wells Fargo Tower
                                                                                               170 S. Green Valley Parkway, Ste. 280              Suite 1500
                                                                                          16   Henderson, NV 89012                                3800 Howard Hughes Parkway
                                                                                               Attorneys for Plaintiff                            Las Vegas, NV 89169
                                                                                          17                                                      Attorneys for Defendant
                                                                                          18

                                                                                          19                                                   ORDER

                                                                                          20           IT IS SO ORDERED.
                                                                                          21

                                                                                          22                                                   UNITED STATES MAGISTRATE JUDGE

                                                                                          23                                                           June 5, 2019

                                                                                          24                                                   DATED
                                                                                          25

                                                                                          26
                                                                                          27
                                                                                          28


                                                                                                                                                   2
